Citation Nr: 0411144	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance benefits 
under the provisions of 38 U.S.C. Chapter 35.

(The issue of whether the November 1976 Board decision denying 
service connection for regional ileitis should be revised or 
reversed on the grounds of clear and unmistakable error is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 1944.  
He died in January 2002.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from a 
September 2002 rating action that denied service connection for 
the cause of the veteran's death, as well as dependents' 
educational assistance benefits under the provisions of 38 U.S.C. 
Chapter 35.  A Notice of Disagreement was received in October 
2002, and a Statement of the Case (SOC) was issued in January 
2003.  A Substantive Appeal was received in February 2003.  A 
Supplemental SOC (SSOC) was issued in September 2003.

In April 2004, the appellant and her son testified during a Board 
hearing before the undersigned Veterans Law Judge in Washington, 
D.C; a transcript of the hearing is of record.

In April 2004, the Board granted the appellant's representative's 
motion to advance this case on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further action 
on her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records that 
the claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A    § 5103A(a), (b).

During the hearing on appeal, the appellant testified that the 
veteran was in receipt of Social Security Administration (SSA) 
disability benefits prior to his death.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the 
VA is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, theThe Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159. 

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3) (amending the relevant statute to clarify that the VA 
may make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should also request that the 
appellant provide all evidence in her possession.

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  In this 
regard, the Board notes that, during the hearing on appeal, the 
appellant's representative stated that records of medical 
treatment of the veteran prior to his death had not been 
associated with the record, and he requested that such records be 
obtained and reviewed prior to an appellate decision in this case.  
Under the circumstances, the Board finds that the RO should 
request that the appellant identify all providers of such medical 
treatment, and, where appropriate, to sign forms authorizing the 
release to the VA of all such records.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should obtain from the SSAto a copy of the decision 
awarding the veteran disability benefits, as well as all medical 
records underlying that determination.  In requesting these 
records, tThe RO should follow the current procedures of 38 C.F.R. 
§ 3.159. in attempting to obtain these records.  All 
records/responses received should be associated with the claims 
file.  

2.  The RO should send to the appellant and her representative a 
letter requesting that she provide sufficient information and, if 
necessary, authorization to enable it to obtain any additional 
pertinent evidence not currently of record.  The RO should 
specifically request that the appellant identify all providers of 
medical treatment and evaluation of the veteran during the last 
few years of his life, and, where appropriate, sign forms 
authorizing the release to the VA of all such records.  

The RO should also invite the appellant to submit all pertinent 
evidence in her possession, and explain the type of evidence that 
is her ultimate responsibility to submit.  The RO's letter should 
clearly explain to the appellant that she has a full one-year 
period to respond (although VA may decide the claims within the 
one-year period).

3.  If the appellant responds, the RO should assist her in 
obtaining any additional evidence identified by following the 
current procedures set forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the appellant and her representative of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.         

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claims on appeal in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must 
furnish to the appellant and her representative an appropriate 
SSOC (to include clear reasons and bases for all determination), 
and afford them the appropriate time period for response before 
the claims file is returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether any benefit requested should be 
granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at             38 U.S.C. §§ 5109B, 7112).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all 






cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



